Citation Nr: 1220582	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-17 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a genitourinary disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

7.  Entitlement to an initial rating in excess of 10 percent for right hallux abducto valgus.

8.  Entitlement to an initial rating in excess of 10 percent for left hallux abducto valgus.

9.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

10.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion.

11.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis with right arm numbness.

12.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis with left shoulder pain and left arm numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987 and from January 2005 to November 2005, with additional inactive service from February 1987 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson Mississippi.  The Veteran's case comes from the VA Regional Office in Montgomery, Alabama (RO).

The issues of entitlement to initial ratings in excess of 10 percent for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion, cervical spondylosis with right arm numbness, and cervical spondylosis with left shoulder pain and left arm numbness are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran does not have a diagnosis of hearing loss which is a disability for VA purposes.

2.  The competent evidence of record does not show that the Veteran has any diagnosis of an eye disability for VA purposes which is related to service.

3.  The competent evidence of record shows that the Veteran has never had a diagnosis of hypertension.

4.  The preponderance of the competent evidence of record shows that the Veteran has a current diagnosis of a genitourinary disability which is related to service.

5.  The medical evidence of record shows that the Veteran has a diagnosis of a left hip disability which is presumed to be related to service.

6.  The medical evidence of record shows that the Veteran's right foot hallux abducto valgus is manifested by pain, fatigability, and is status post-operative bunionectomy.

7.  The medical evidence of record shows that the Veteran's left foot hallux abducto valgus is manifested by pain, fatigability, and is status post-operative bunionectomy.

8.  The medical evidence of record shows that the Veteran's gastroesophageal reflux disease (GERD) is manifested by esophagitis, a hiatal hernia, hypertrophied glands in the duodenum, persistent heartburn, persistent throat pain, nausea, hoarseness, and dysphagia for solid food.

9.  The medical evidence of record shows that the Veteran's posttraumatic stress disorder (PTSD) is predominantly manifested by sleep impairment, irritability, nightmares, depression, abnormal mood, abnormal affect, obsessive/ritualistic behavior, avoidance behavior, hypervigilance, and isolative behavior.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  An eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011).

3.  Hypertension was not incurred in, or aggravated by, active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A genitourinary disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  A left hip disability is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010 (2011).

6.  The criteria for an initial rating in excess of 10 percent for right foot hallux abducto valgus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

7.  The criteria for an initial rating in excess of 10 percent for left foot hallux abducto valgus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

8.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

9.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2005, November 2006, and February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Bilateral Hearing Loss

Alternatively, service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disabilities, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

After separation from the most recent period of active service, a March 2006 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
15
LEFT
20
25
20
15
15

Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 96 percent in the left ear.

An April 2010 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
15
15
10
15
15

Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 98 percent in the left ear.

The Board finds that the competent evidence of record shows that the Veteran does not have a diagnosis of hearing loss disability for VA purposes.  The evidence of record shows that the Veteran has consistently reported experiencing difficulty hearing.

The Veteran's statements are competent to demonstrate that he experiences difficulty hearing.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran's statements are not competent to demonstrate that he has a diagnosis of hearing loss for VA purposes.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a diagnosis of hearing loss for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The medical evidence of record shows that the Veteran's hearing loss is not sufficiently severe to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2011).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the Board finds that the competent evidence of record shows that the Veteran does not have a diagnosis of hearing loss for VA purposes.  Therefore, service connection for bilateral hearing loss is not warranted.

The Board finds that the competent evidence of record shows that the Veteran does not have a diagnosis of hearing loss for VA purposes.  Therefore, the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Disability

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011); 38 U.S.C.A. § 1110 (West 2002).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless the defect was subjected to a superimposed disease or injury which created additional disability.  38 C.F.R. § 3.303(c) (2011); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service medical records show that he required eye glasses.  The Veteran reported experiencing a decrease in visual acuity during active service.

After separation from service, in a February 2006 VA optometry consultation report, the Veteran complained of decreased visual acuity.  After optical examination, the assessment was refractive error and presbyopia in both eyes, with ocular health otherwise within normal limits in both eyes.

In a March 2006 VA eye examination report, the Veteran complained of decreased visual acuity for the previous year.  He denied experiencing any eye injury, other than sand in his eye in Iraq.  After ocular examination, the assessment was refractive error and presbyopia.

In an April 2008 VA optometry consultation report, the Veteran complained of decreased visual acuity over the previous two to three months, and a feeling of dry eyes.  After objective examination, the assessment was dry eye syndrome and refractive error with presbyopia in both eyes.  Part of the examination could not be completed at the time.  The Veteran returned to complete the examination in May 2008, at which point the assessment was that the Veteran's ocular health was excellent.

In a December 2008 VA optometry clinic note, the Veteran complained of experiencing a headache when he wore his glasses.  After optical examination, the assessment was refraction stable, with good alignment and vision in both eyes.

In an October 2009 VA optometry clinic note, the Veteran complained of blurred vision.  After optical examination, the assessment was refractive error with presbyopia in both eyes.

In an April 2010 VA eye examination report, the Veteran complained of presbyopia since service in Iraq.  After visual and ocular examination, the assessment was refractive error and presbyopia.

The Board finds that the competent evidence of record does not show that the Veteran has any diagnosis of an eye disability for VA purposes which is related to service.  While the medical evidence includes diagnoses of refractive errors and presbyopia, those disorders are not diseases or injuries for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In addition, while the Veteran was found to have dry eye syndrome in April 2008, dry eyes were not diagnosed in any other medical report, including those conducted in May 2008, December 2008, October 2009, and April 2010.  Furthermore, there is no evidence of record which states that the dry eye syndrome which was diagnosed in April 2008 was related to service.  Therefore, the Board finds that the preponderance of the evidence of record does not show that the Veteran has a diagnosis of a dry eye disorder which is related to service.

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of an eye disability for which service-connection can be granted and which is related to service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a current diagnosis of an eye disability for which service-connection can be granted and which is related to service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran has a current diagnosis of an eye disability for VA purposes which is related to service.  Therefore, service connection for an eye disability is not warranted.

The Board has considered the evidence of record but finds that the preponderance of the evidence is against a finding that the Veteran has had a diagnosis of an eye disability which is related to service and for which service connection can be granted.  Therefore, service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

For certain chronic disabilities, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's service medical records include numerous blood pressure readings, but no diagnosis of hypertension.

After separation from service, in a May 2006 VA general medical examination report, the Veteran reported that during service he had been found to have high blood pressure in conjunction with an examination that diagnosed dehydration.  The Veteran reported that he returned for blood pressure checks for three or four consecutive days, after which his blood pressure returned to normal.  He reported that he was not taking blood pressure medication and had no residuals or symptoms.  The examiner stated that that Veteran had multiple normal blood pressure readings on examination, and no diagnosis of hypertension could be made.

In an August 2006 retirement report of medical history, the Veteran denied having, or ever having had, high blood pressure.

An August 2009 VA outpatient medical report shows that the Veteran had recently been started on medication for benign prostatic hypertrophy and that his blood pressure was borderline.  The Veteran was given a blood pressure cuff and instructed to take his blood pressure at home if he developed symptoms of orthostasis.

An April 2010 VA hypertension examination report stated that a diagnosis of hypertension had been previously established.  After a review of the Veteran's recorded blood pressure readings, physical examination, and diagnostic examination, the examiner stated that the Veteran's blood pressure readings did not correlate with a clinical diagnosis of hypertension.  The examiner stated that the Veteran was also not being treated medically for hypertension.

The Board finds that the competent evidence of record shows that the Veteran does not warrant a current diagnosis of hypertension.  While the medical evidence shows that the Veteran has had elevated blood pressure readings on isolated occasions, the medical evidence of record is against a finding that a diagnosis of hypertension was even made.  While one report notes a history of a diagnosis of hypertension having been given, that is rebutted by the clinical findings.  In addition, there is no evidence of record that, within one year after separation from service, the Veteran experienced diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or the he was prescribed medication for control of his blood pressure.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 7101 (2011).

The Veteran's statements are competent to demonstrate that he was told he had elevated blood pressure readings.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran's statements are not competent to demonstrate that he has a diagnosis of hypertension.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a diagnosis of hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the Board finds that the competent evidence of record shows that the Veteran does not have a diagnosis of hypertension.  Therefore, service connection for hypertension is not warranted.

The Board finds that the competent evidence of record shows that the Veteran has been found repeatedly to not meet the criteria for a diagnosis of hypertension.  Therefore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Genitourinary Disability

The Veteran's service medical records are negative for any complaints or diagnosis of a urinary disability.

In a November 2005 claim for benefits, the Veteran reported that he experienced urinary frequency which began in 2005 while he was deployed in Iraq.

In a March 2006 VA outpatient medical report, the Veteran denied loss of bladder function.

In a May 2006 VA general medical examination report, the Veteran reported that he had to urinate approximately every 45 minutes.  He denied pain, dysuria, hematuria, trouble with flow, and incontinence.  Urinalysis showed clear urine with no abnormalities except trace urine blood.  The examiner stated that the Veteran should have a further workup for the trace blood in his urine, as it could be cystitis.  The examiner stated that the working diagnosis would be hemorrhagic cystitis.

In an August 2006 retirement report of medical history, the Veteran denied having, or ever having had, frequent or painful urination.

In a September 2006 VA outpatient medical report, the Veteran complained of frequent urination and urgency, at a rate of approximately ten times during the day and once at night.  He reported that the symptoms had been present for nearly one year, since returning from Iraq, but had increased in severity over the previous two months.  After physical examination, the impression was urinary frequency.  The examiner stated that the Veteran's symptoms and examination results were not completely consistent with prostatitis or cystitis, and he could have bladder spasms.

In a November 2006 VA outpatient medical report, the Veteran stated that his urinary frequency had improved on a trial of medication.  The assessment was bladder spasms.

In a June 2007 VA outpatient medical report, the Veteran was concerned that the medicine he was taking for his bladder was making his mouth dry.  After physical examination, the plan stated that a medication change was recommended with respect to the Veteran's bladder spasms.

In an August 2008 VA outpatient medical report, the Veteran complained of urinary frequency and hesitancy.  After physical examination, the assessment was urinary hesitancy/spasm.  A urology consultation was recommended.

In a December 2008 VA outpatient medical report, the Veteran complained of urinary frequency and hesitancy, despite medication.  After physical examination, the assessment was urinary hesitancy/spasm.  A urology consultation was recommended.

A January 2009 VA outpatient continence clinic report stated that the Veteran was seen for urge incontinence which began in 2007.  He reported that the symptoms were improved with medication, but that the medication caused dry mouth.  He reported that he experienced approximately two leaks per week.  After physical examination, the assessment was urge incontinence and post void dribbling.

In a February 2009 VA outpatient continence clinic report, the Veteran reported that his urge and post void dribble symptoms had improved, but he was now experiencing nocturia.  After physical examination, the assessment was urge incontinence, post void dribbling, and nocturia.  The medical evidence of record shows that assessments of urge incontinence, post void dribbling, and nocturia were also given in VA outpatient continence clinic report dated in April 2009, August 2009, and January 2010.

In an April 2010 VA genitourinary examination report, the Veteran complained or urinary urgency and dribbling, with a frequency of one to two hours during the day, and two voidings per night.  The examiner stated that, on review of the claims file, there was no service medical record documentation to substantiate the Veteran's claim, and a report of medical history dated in August 2006 documented a negative response for blood, sugar, or protein in urine.

The preponderance of the competent evidence of record shows that the Veteran has a current diagnosis of a genitourinary disability which is related to service.  The evidence of record shows that the Veteran has reported experiencing urinary abnormalities, including increased urinary frequency, continuously since separation from service.  The Veteran's statements are competent to demonstrate that he experienced urinary symptoms, including increased urinary frequency and post void dribbling.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board also finds the Veteran's statements credible, as they are consistent and corroborated by objective medical findings.  While no urinary symptoms are noted in the Veteran's service medical records, the Board finds that the symptoms described are of a type which a service member would likely be reluctant to report.  In addition, the Veteran's initial report of urinary frequency was received by VA on November 21, 2005, less than two weeks after his separation from active service.  The timing of this initial report is consistent with symptoms that existed during the Veteran's period of active service.  The Board notes that, after separation from service, the Veteran denied loss of bladder function in March 2006 and denied having, or ever having had, frequent or painful urination in August 2006.  While there is no explanation in the record for those statements, the evidence of record clearly shows that the Veteran reported experiencing abnormal urinary frequency in November 2005, May 2006, and September 2006, and those symptoms have led to diagnoses of disabilities such as bladder spasm, related to the urination frequency complaints.  Furthermore, in September 2006, the Veteran reported that he had experienced these symptoms for the previous year.  Accordingly, the Board finds that continuity of symptomatology is demonstrated, despite the March 2006 and August 2006 statements.

The medical evidence of record also shows that a genitourinary disability has been consistently diagnosed since May 2006.  While the exact diagnosis has varied, the symptoms on which the diagnoses have been based have remained consistent.  While the April 2010 VA genitourinary examination report stated that there was no service medical record documentation to substantiate the Veteran's claim, there is no evidence that the examiner considered the Veteran's competent and credible lay statements regarding the history of his symptomatology, including the fact that he reported to VA that he experienced abnormal urinary frequency 12 days after separation from service.  In addition, the April 2010 report emphasized the lack of blood, sugar, or protein in the Veteran's urine in August 2006, but did not comment at all on the presence of blood in the Veteran's urine in May 2006.  Furthermore, the April 2010 VA genitourinary examination report only commented on the presence or absence of hemorrhagic cystitis, an early diagnosis that was deemed inconsistent with the Veteran's symptoms in September 2006, and has not been used since.  Thus, the Board finds that the April 2010 VA genitourinary examination report warrants very low probative weight.

Accordingly, the Board finds that the competent evidence of record shows that it is at least as likely as not that the Veteran experienced urinary symptoms during service and continuously after separation from service.  In addition, there is medical evidence of record that those symptoms have been related to various genitourinary diagnoses since May 2006.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).

Accordingly, resolving reasonably doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of a genitourinary disability which is related to active service.  Therefore, service connection for a genitourinary disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip Disability

For certain chronic disabilities, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's service medical records are negative for any diagnosis of a left hip disability.

After separation from service, a May 2006 VA general medical examination report found that, on physical examination, the Veteran had left hip flexion to 90 degrees.  X-ray examination of the Veteran's left hip found was narrowing of the femoral acetabular joint space showing mild degenerative changes.  The diagnosis was some traumatic arthritis/degenerative arthritic changes of the left hip.

The Board finds that the medical evidence of record shows that the Veteran has a diagnosis of a left hip disability which can be presumed to be related to service.  The medical evidence of record shows that degenerative or traumatic arthritis was established by x-ray findings in May 2006, less than one year after the Veteran's separation from active service.  In addition, the May 2006 report stated that the Veteran had left hip flexion to 90 degrees.  The normal range of motion of hip flexion is to 125 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  Accordingly, the medical evidence of record shows that, less than one year after the Veteran's separation from service, arthritis was established by x-ray findings, and the limitation of motion elicited was noncompensable under the corresponding diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).  When degenerative or traumatic arthritis is established by x-ray findings, and limitation of motion of the joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  For the purposes of rating disabilities from arthritis, the hip is considered a major joint.  38 C.F.R. § 4.45 (2011).  Accordingly, the medical evidence of record shows that the Veteran's left hip arthritis became manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010 (2011).

Accordingly, the Board finds that the Veteran's left hip disability is presumed to have been incurred during active service.  Therefore, service connection for a left hip disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board must consider the Veteran's medical history in determining entitlement to a higher rating for the period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's right hallux abducto valgus, left hallux abducto valgus, GERD, and PTSD claims are based on the assignment of initial rating following initial awards of service connection for these disabilities.  Therefore, evidence contemporaneous with the claims and the initial rating decisions are most probative of the degree of disability existing when the initial ratings were assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate time periods.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hallux Abducto Valgus

Service connection for bilateral hallux abducto valgus was granted by a July 2006 rating decision and a 10 percent rating was assigned, effective November 10, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Subsequently, an October 2009 rating decision granted 10 percent ratings for each foot, effective November 10, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The October 2009 rating decision also assigned 100 percent ratings, effective October 30, 2008, for the Veteran's right foot and November 17, 2008, for the Veteran's left foot, under 38 C.F.R. § 4.30.  The 10 percent ratings were then resumed for each foot, effective February 1, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5280.

In a December 2005 VA outpatient medical report, the Veteran complained of bilateral foot pain for the previous four to five months.

In a March 2006 VA podiatry note, the Veteran complained of considerable foot discomfort.  On observation, the Veteran had bilateral hallux abducto valgus.  The Veteran had a flexible foot type with excessive pronation.

In a May 2006 VA general medical examination report, the Veteran complained of bilateral foot pain.  On physical examination, there were bunions on the first metatarsal phalangeal joints with pain from those joints along the medial instep of the feet all the way to the heels.  The Veteran did not have fallen arches, hammertoes, or other deformities.  He had normal weight bearing on his heels and toes.  There was no pain when the Veteran was not wearing shoes.  Diagnostic testing showed moderate hallux valgus deformity, bilaterally, with otherwise unremarkable feet.  The diagnosis was bilateral bunions or hallux valgus deformities, bilaterally.  Other than pain, the Veteran did not have additional impairment due to weakness, fatigability, or lack of endurance upon repetitive use.

In an April 2008 VA outpatient medical report, the Veteran complained of bunions.

In an April 2008 VA podiatry clinic consultation report, the Veteran complained of painful bunions and requested surgical treatment.  On observation, the Veteran had hallux valgus with metatarsus adducts.  An April 2008 VA x-ray examination report stated that, on views of the Veteran's feet, moderate hallux valgus and bunion deformities were seen bilaterally, without significant changes from March 2006.  There was no acute fracture, subluxation, or soft tissue abnormality.

In a June 2008 VA orthopedic clinic note, the Veteran complained of bilateral bunions which had increased in severity over the previous few years.  He reported significant pain throughout the day and requested surgical intervention.  On physical examination of the Veteran's right foot, there was a prominence at the first metatarsophalangeal joint.  There was tenderness to palpation at that joint, and the Veteran had obvious hallux valgus there.  He could plantar flex his right great toe to 10 degrees, and dorsiflex it to 45 degrees, with pain throughout the ranges of motion.  The Veteran was not correctable to neutral.  The great toe was abutting the second toe.  The Veteran's left foot had nearly identical findings, except for slightly less hallux valgus.  The Veteran's sensation was intact to light touch in both feet.  He had normal pulses, full motor strength, and full ankle range of motion.  After x-ray examination, the assessment was bilateral hallux valgus, right slightly worse than the left. 

An October 2008 VA x-ray examination report stated that, on views of the Veteran's feet, there were prominent hallux valgus deformities on both feet, and bunion deformities.  The deformities had not appreciably changed since April 2008.  There was no acute fracture, subluxation, or soft tissue swelling.

The medical evidence of record shows that the Veteran was scheduled for foot surgery in October 2008 at a VA medical center, but that the surgery was cancelled due to a VA emergency.  The medical evidence of record shows that the Veteran subsequently underwent a right foot operation in October 2008 and a left foot operation in November 2008, both performed by a private physician.  A January 2009 fax from a private physician shows that the Veteran was able to return to work on January 12, 2009, with no restrictions.

In an April 2010 VA general and feet examination reports, the Veteran complained of pain, and fatigability in both feet, but denied swelling, heat, redness, stiffness, weakness, and lack of endurance.  He reported experiencing flare-ups with prolonged walking.  The Veteran stated that the flare-ups occurred weekly, and lasted for hours, during which time the symptoms were severe.  The Veteran reported that he was able to stand for more than an hour, but less than three hours, and was able to walk for more than a quarter mile, but less than a mile.  On physical examination, the Veteran's gait was normal.  There was no evidence of swelling, tenderness, instability, weakness, or abnormal weight bearing in either foot.  However, there was painful motion in both feet.  The Veteran was status post bunionectomy, bilaterally.  There were no skin or vascular foot abnormalities, nor was there evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no muscle atrophy of either foot.  X-ray examination of the feet demonstrated interval bunionectomy and placement of bilateral metallic wires, with improvement of hallux valgus deformities.  No other bone, joint space, or soft tissue abnormalities were identified, other than mild degenerative changes of the bilateral metatarsophalangeal joints.  The diagnosis was bilateral hallux valgus deformities surgically resolved with residual degenerative joint disease.  The disability did not have any effect on the Veteran's usual occupation, but impacted his usual daily activities due to pain with prolonged walking and standing.

In a December 2010 VA outpatient medical report, the Veteran complained of bilateral great toe pain.  After physical examination, the assessment was bilateral great toe pain.

In a January 2011 VA podiatry clinic note, the Veteran complained of foot pain.  On objective examination, the Veteran had palpable pedal pulses, bilaterally, with warm skin.  The Veteran had limited plantar flexion of the right great tow.  There were also scars at the first metatarsophalangeal joints, bilaterally.

The medical evidence of record shows that the Veteran's right foot hallux abducto valgus is manifested by pain, fatigability, and is status post-operative bunionectomy.  The medical evidence of record shows that the Veteran's left foot hallux abducto valgus is manifested by pain, fatigability, and is status post-operative bunionectomy.  Under Diagnostic Code 5280, hallux valgus warrants a 10 percent rating if it is severe and equivalent to amputation of the great toe, or if it is operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).  A 10 percent rating is the highest warranted for unilateral hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).  Accordingly, the Board finds that a higher rating cannot be awarded for either foot under that diagnostic code.

The Board has also considered evaluating the Veteran's foot disabilities under all other diagnostic codes pertaining to the foot and toes.  The higher available rating is also 10 percent under Diagnostic Codes 5277, 5279, 5281, and 5282.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5281, 5282 (2011).  Accordingly, the Board finds that ratings in excess of 10 percent are not warranted under those diagnostic codes.  In addition, the medical evidence does not show that the Veteran's foot disabilities cause flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones, or any disability more nearly approximating those disabilities.  Therefore, the Board finds that ratings in excess of 10 percent are not warranted under the corresponding diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2011).

Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, a 30 percent rating is warranted for severe foot injuries, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  The words moderate, moderately severe, and severe are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate the evidence of record to determine which characterization is most appropriate for the Veteran's left and right foot disabilities.  38 C.F.R. § 4.2 (2011).

The medical evidence of record shows that the manifestations of the Veteran's left and right foot disabilities are not sufficiently symptomatic to warrant a characterization of moderately severe or severe.  While the evidence shows that the Veteran's left and right foot disabilities cause pain and fatigability, the disabilities do not have any effect on the Veteran's usual occupation, and only impacted his usual daily activities with prolonged walking and standing.  The Board finds that such a level of occupational and domestic impairment is not equivalent to a symptoms which are moderately severe or severe in nature.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for either foot under Diagnostic Code 5284.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2011).

The medical evidence of record shows that the Veteran has surgical scars on his bilateral first metatarsophalangeal joints that are related to his service-connected right and left hallux abducto valgus.  However, the Veteran has never reported any complaints with those scars and there is no medical evidence that the scars are deep, exceed 6 square inches in area, are painful, are unstable, or are otherwise disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2011).  Accordingly, the Board finds that separate ratings are not warranted for the Veteran's surgical scars.

These issues have also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's right and left foot symptoms, the evidence shows no distinct periods of time, other than the period during which the disabilities are already rated at 100 percent, when his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted for either foot under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for right and left hallux abducto valgus inadequate.  The Veteran's right and left hallux abducto valgus were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's right and left hallux abducto valgus are both manifested by pain, fatigability, and are status post-operative bunionectomy.  When comparing those disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his right and left hallux abducto valgus.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of foot disabilities, but the medical evidence does not show that those manifestations are present.  The criteria for 10 percent ratings for the Veteran's right and left hallux abducto valgus reasonably describe the Veteran's disability levels and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

The Board finds that the preponderance of the evidence is against the claims for increased ratings for right and left hallux abducto valgus.  Therefore, the claims are denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

GERD

Service connection for GERD was granted by a July 2006 rating decision and a 10 percent rating was assigned, effective November 10, 2005, under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that unlisted digestive disability, under Diagnostic Code 7399, was the service-connected disability, and hiatal hernia, under Diagnostic Code 7346, was a residual condition.

A January 2006 VA outpatient medical report stated that, on physical examination, no abdominal abnormalities were noted.  The assessment included GERD.  The examiner renewed the Veteran's GERD medication and increased the dosage.

In a May 2006 VA general medical examination report, the Veteran reported significant burning in his throat nightly.  He also reported experiencing heartburn for approximately 45 minutes after eating heavy meals.  The Veteran denied experiencing melena, hematochezia, hematemesis, nausea, vomiting, or abdominal pain.  On physical examination, no abnormalities of the abdomen were noted.  The diagnosis was GERD.  The examiner stated that the disability was controlled on medication and there was no associated anemia.

In a November 2006 VA outpatient medical report, the Veteran complained of hoarseness for several months.  After physical examination, the assessment was GERD.  The examiner renewed the Veteran's GERD medication.

A June 2007 VA outpatient medical report stated that, on physical examination, no abdominal abnormalities were noted.  The assessment included GERD.  The examiner stated that the Veteran should continue his GERD medication.

In an August 2008 VA outpatient medical report, the Veteran complained of persistent reflux symptoms despite medication for the past several months.  He reported experiencing burning in his throat with mild relief since beginning proton-pump inhibiter (PPI) therapy.  The Veteran reported that the symptoms were worse with recumbancy and if he ate close to bedtime.  He also reported experiencing a sore throat and difficulty singing in a choir.  He denied experiencing fevers, chills, weight loss, hoarseness, dysphagia, or odynophagia.  No abnormalities were noted on physical examination.  The assessment was GERD with continued reflux symptoms despite treatment.

A September 2008 VA outpatient medical report stated that the Veteran had recently undergone an esophagogastroduodenoscopy, at which time he was found to have class I esophagitis, a small hiatal hernia, and hypertrophied glands in the duodenum.  The Veteran reported epigastric pain which was burning in nature and was significantly worse at night.  He reported experiencing nausea and stated that he had vomited a few times.  The Veteran avoided spicy food and felt like something was stuck in his throat.  On physical examination, there was tenderness to palpation in the epigastric area.  The assessment was GERD.  The examiner increased the Veteran's PPI medication.

In an October 2008 VA outpatient gastrointestinal note, the Veteran complained of heartburn.  He denied loss of appetite, weight loss, constipation, diarrhea, hard stools, abdominal pain, abdominal swelling, nausea, vomiting, and satiety/fullness.  On physical examination, no abdominal abnormalities were noted.  The assessment was esophagitis with some heartburn, though with reported improvement following increased PPI medication.

In a December 2008 VA outpatient medical report, the Veteran complained of burning in his throat with mild relief since PPI therapy, worse with recumbancy and eating close to bedtime.  He denied experiencing fevers, chills, weight loss, hoarseness, dysphagia, or odynophagia.  No abnormalities were noted on physical examination.  The assessment was GERD with continued reflux.

In an April 2010 VA general medical examination report, the Veteran complained of a burning pain in his throat all the time.  His weight was stable, but the symptoms increased with spicy foods and milk.  The Veteran reported experiencing nausea and heartburn, but denied vomiting, diarrhea, constipation, indigestion, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, and jaundice.  There was no fecal incontinence, post-prandial symptoms after ulcer surgery, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  The Veteran had dysphagia for solid food.  On physical examination, the Veteran's abdomen was normal with normal bowel sounds and no palpable mass.  The Veteran did not have a hernia, ascites, abdominal guarding, or tenderness.  The Veteran's liver and spleen were normal, and he did not have periods of incapacitation.  After diagnostic testing, the diagnosis was GERD with hiatal hernia and esophagitis.  The disability did not have any effect on the Veteran's usual occupation, but impacted his usual daily activities due to some symptoms with eating.

In an August 2011 VA outpatient medical report, the Veteran complained of hoarseness, which he thought had improved while taking GERD medications.  After physical examination, the assessment was GERD.  The examiner stated that it was believed that the Veteran's hoarseness was related to GERD.

The Veteran's GERD is currently rated under Diagnostic Code 7346, which contemplates hiatal hernias.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  The Schedule provides that assignment of a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating, but of less severity.  A 30 percent rating is warranted with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

The medical evidence of record shows that the Veteran's GERD is manifested by esophagitis, a hiatal hernia, hypertrophied glands in the duodenum, persistent heartburn, persistent throat pain, nausea, hoarseness, and dysphagia for solid food.  However, the medical evidence of record does not show that the Veteran's GERD symptoms have ever been productive of considerable impairment of health.  While the evidence of record shows that the Veteran consistently experiences significant discomfort, he has never experienced any weight loss, anemia, or other systemic symptoms as a result of his GERD.  Furthermore, the April 2010 VA general medical examination report stated that the Veteran's GERD did not have any effect on his usual occupation, and only impacted his usual daily activities due to some symptoms with eating.  The Board find that symptomatic picture is not analogous to considerable impairment of health.  Accordingly, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's GERD.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's GERD symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted for under any diagnostic code because considerable impairment of health due to GERD is not shown during the period under appeal.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for GERD inadequate.  The Veteran's GERD was rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's GERD is manifested by esophagitis, a hiatal hernia, hypertrophied glands in the duodenum, persistent heartburn, persistent throat pain, nausea, hoarseness, and dysphagia for solid food.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his GERD.  A rating in excess of the currently assigned rating is provided for certain manifestations of hiatal hernias, but the medical evidence does not show that those manifestations are present.  The criteria for a 10 percent rating for the Veteran's GERD reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

The Board finds that the preponderance of the evidence is against the claim for an increased rating for GERD.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

PTSD

Service connection for an adjustment disorder with mixed anxiety and depressed mood was granted by a July 2006 rating decision and a 30 percent rating was assigned, effective November 10, 2005, under 38 C.F.R. § 4.130, Diagnostic Code 9440.  Subsequently, an October 2007 rating decision recharacterized the disability as PTSD and continued the 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In an April 2006 VA outpatient mental health report, the Veteran reported experiencing intermittent intrusive thoughts related to combat on a daily basis, and nightmares and being easily startled.  He reported increasing sleep impairment, decreased libido, and being increasingly emotionally distant from his spouse.  The Veteran also reported a decreased interest in food, though without excessive weight gain or loss.  He denied clear agoraphobia, manic symptoms, and psychotic symptoms.  On mental status examination, the Veteran was clean and well groomed.  He spoke in a clear, calm, and easy to understand voice, without any tics or unusual mannerisms.  The Veteran was alert and well-oriented.  His mood was mildly to moderately depressed, and his affect was pleasant but concerned.  The Veteran's thought processes were goal directed, and he denied suicidal or homicidal ideation.  He also denied experiencing delusions or hallucinations, and none were noted on examination.  The Veteran's insight was good, and he appeared capable of employing basic judgment skills.  The diagnoses were adjustment disorder with depressed mood; anxiety disorder, not otherwise specified; rule out PTSD; rule out phobia regarding enclosed spaces; and insomnia, not otherwise specified.  The examiner assigned a Global Assessment of Functioning (GAF) score of 58, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

In a June 2006 VA outpatient mental health report, the Veteran reported sleep impairment and decreased energy, but denied suicidal or homicidal ideation or plan.  On mental status examination, the Veteran's speech had a regular rhythm and rate, without tic or mannerisms.  He was alert and oriented in all spheres.  The Veteran's mood was moderately depressed, while his affect was pleasant, quiet, concerned, and withdrawn.  The Veteran's thought process was goal directed, and he did not have delusions or hallucinations.  His insight was fair, and he appeared to have adequate basic judgment.  The diagnoses were adjustment disorder with depressed mood; rule out major depressive disorder, single episode versus depressive disorder, not otherwise specified; anxiety disorder, not otherwise specified; rule out PTSD; rule out phobia regarding enclosed spaces; and insomnia, not otherwise specified.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).  

In a February 2007 VA PTSD examination report, the Veteran reported that he had a good relationship with his parents, and he was close with his siblings.  He reported that he had been married to his wife for 20 years, but that they had divorced once and then remarried.  The Veteran described his relationship with his wife as good, but stated that things had been hard since he returned from Iraq.  He stated that he had three children, and described his relationship with them as pretty good.  The Veteran reported that, since returning from Iraq, he did not want to be around people.  He listed his activities as sitting around the house, watching television, and walking.  The Veteran denied a history of suicide attempts.  The examiner stated that the Veteran was isolating himself and no longer participating in many recreational activities.  His relationship with his wife was not as close as before, and he reported being more irritable.

On psychiatric examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was lethargic, while his speech was soft, slow, clear, and coherent.  The Veteran's attitude was cooperative, his affect was constricted, and his mood was good, expansive, and dysphoric.  The Veteran's attention was intact, and he was oriented to person, time, and place.  His thought process and content were unremarkable, and he did not have delusions or hallucinations.  The Veteran understood the outcome of his behavior and understood that he had a problem.  He reported sleep impairment, inappropriate behavior, and obsessive/ritualistic behavior.  The Veteran did not have panic attacks, suicidal ideation, or homicidal ideation.  He had good impulse control, was able to maintain minimum personal hygiene, and did not have problems with activities of daily living.  The Veteran's memory was normal.  The diagnosis was PTSD which was mild to moderate in severity.  The examiner assigned a GAF score of 51, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).  The examiner concluded that the Veteran did not have total occupational and social impairment; deficiencies in judgment, thinking, family relations, work, mood or school; or reduced reliability and productivity.  However, the examiner concluded that the Veteran did have occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, but with generally satisfactory functioning.

In an April 2008 VA outpatient mental health report, the Veteran was casually dressed and well-groomed.  He was alert, oriented, friendly, and soft-spoken.  His responses were short and to the point.  The Veteran's mood and affect were depressed, his speech was clear but pressured, and his thought processes were within normal limits.  He reported experiencing recurrent and intrusive recollections, markedly diminished interest and participation in significant activities, avoiding crowds, and feeling detached from his immediate family.  The Veteran also reported experiencing increased outbursts of anger, hypervigilance, and an exaggerated startle response.  He reported mild subjective depression with several discrete periods of moderate depression, and low energy.  The Veteran described his relationship with his children as pretty good, but reported being perceived as on-edge, and having increased verbal disputes with his family.  He reported that he worked 36 to 40 hours per week as a driver, and had no difficulties interacting with coworkers and supervisors.  After mental status examination, the impression was PTSD and major depressive disorder, mild, recurrent.  The examiner assigned a GAF score of 57, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).  

In a May 2008 VA PTSD clinic report, the Veteran denied suicidal and homicidal ideation, attempts, or plans.  On mental status examination, he was well-groomed with fair eye contact.  He was alert and cooperative, but his mood was down with a congruent affect.  The Veteran's speech was within normal limits, with a normal rate, rhythm, and tone.  He denied hallucinations and delusions, and had good judgment and insight.

A May 2008 VA outpatient mental health report stated that, on mental status examination, the Veteran was alert and oriented to all spheres.  He was adequately groomed with proper hygiene.  The Veteran's mood was depressed with a blunted affect, his eye contact was limited, and his speech had a normal presentation with regard to production, content, and clarity.  He spoke in a soft tone of voice, his thought processes were logical and coherent, and he had no word finding difficulties.  The Veteran did not have delusions, hallucinations, suicidal ideation, or homicidal ideation.  His insight and judgment appeared intact.  He reported experiencing nightmares, and psychological and physiological reactivity when exposed to cues of traumatic events.  He attempted to avoid thoughts, emotions, and conversations associated with the traumas, and described significant anhedonia and detachment.  The Veteran also reported frequent hypervigilance, and exaggerated startle response, sleep impairment, and frequent irritability.  He also reported frequent sadness, indecisiveness, low energy, decreased appetite, and fatigue, though he denied manic symptoms and symptoms consistent with panic attacks.  Diagnostic testing showed findings which were suggestive of moderate depressive symptomatology.  The diagnoses were PTSD and major depressive disorder, recurrent.  The examiner assigned a GAF score of 57, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

In an August 2008 VA outpatient medical report, the Veteran reported having an improved mood.  He denied suicidal and homicidal ideation.

In a September 2008 VA outpatient mental health report, the Veteran reported experiencing hypervigilance.  He reported that he engaged in fishing as a leisure activity, and coaching his son's soccer team.  On mental status examination, the Veteran was alert and oriented.  His mood was pretty good, with an appropriate affect.  His thought processes and speech were within normal limits.  No delusions or hallucinations were detected, and he denied any suicidal or homicidal ideation.

In a December 2008 VA outpatient mental health report, the Veteran reported that he was doing better.  On mental status examination, the Veteran was alert and oriented.  His mood was generally euthymic with a congruent affect, and his thought processes were linear and goal directed.  The Veteran's speech was spontaneous and clear, without delusions or hallucinations.  He did not report any suicidal or homicidal ideation or behavior.

In an October 2009 VA outpatient mental health report, the Veteran reported a depressed mood for several months due to an exacerbation of recurring, intrusive, and negative thoughts of service in Iraq.  He reported experiencing an irritable mood, sleep impairment, low energy, diminished interest in pleasurable activities, poor memory, and increased appetite.  The Veteran's mood and affect were consistent with his verbalized distress.  His attire was appropriate and his grooming was adequate.  The Veteran maintained good eye contact, but grimaced as if experiencing discomfort.  On mental status examination, the Veteran was experiencing significant psychological distress related to frequent intrusive thoughts and memories of combat experiences.  The Veteran's mood was dysphoric and his affect was restricted.  He did not have any thought disorder, perceptual disturbance, or cognitive confusion, and his speech was within normal limits.  The Veteran reported frequent irritability, but no violence.  He denied suicidal and homicidal ideation.  The Veteran appeared despondent, but did not endorse feelings of hopelessness.  The diagnoses were PTSD and major depressive disorder, recurrent, mild.  The examiner assigned a GAF score of 54, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

In a January 2010 VA outpatient mental health report, the Veteran reported an exacerbation of his PTSD symptoms the previous fall due to the anniversary of 9/11 and media coverage of the military.  On mental status examination, the Veteran was alert and oriented.  His mood was mildly dysphoric with a congruent affect, and his thought processes and speech were within normal limits.  The Veteran did not have delusions or hallucinations.  He did not report any suicidal or homicidal ideation or behavior.

In a May 2010 VA outpatient mental health report, the Veteran reported that his PTSD symptoms had not changed since the previous examination.  On mental status examination, the Veteran was alert and oriented.  His mood was dysphoric with a congruent affect, and his thought processes and speech were within normal limits.  The Veteran did not have delusions or hallucinations.  He did not report any suicidal or homicidal ideation or behavior.

In a May 2010 VA PTSD examination report, the Veteran reported that he had a good relationship with all of his children, and his wife.  He reported that he had friends, but did not really get together with them.  The Veteran reported enjoying fishing, working in his yard, and activities that he could do alone.  He denied a history of suicide attempts and violence or assaultiveness.  The examiner stated that the Veteran's impairment in psychosocial functioning was mild to moderate.

On psychiatric examination, the Veteran was neatly groomed, appropriately dressed, and casually dressed.  His psychomotor activity was fatigued, while his speech was unremarkable.  The Veteran's attitude was cooperative and attentive, his affect was appropriate and constricted, and his mood was dysphoric, calm, and defensive.  The Veteran's attention was intact, and he was oriented to person, time, and place.  His thought process and content were unremarkable, and he did not have delusions or hallucinations.  The Veteran understood the outcome of his behavior and understood that he had a problem.  He reported sleep impairment and obsessive/ritualistic behavior, but no inappropriate behavior.  The Veteran was not able to interpret proverbs appropriately, and had panic attacks three to four times a month, each lasting five to ten minutes.  He did not have suicidal or homicidal ideation.  The Veteran had fair impulse control, with difficulty with anger and irritability.  He was able to maintain minimum personal hygiene, and did not have problems with activities of daily living.  The Veteran's memory was normal.  The diagnosis was PTSD.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).  The examiner concluded that the Veteran did not have total occupational and social impairment; deficiencies in judgment, thinking, family relations, work, mood or school; or reduced reliability and productivity.  However, the examiner concluded that the Veteran did have occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, but with generally satisfactory functioning.

In a July 2010 VA outpatient mental health report, the Veteran denied any significant changes in his PTSD symptoms.  On mental status examination, the Veteran was alert and oriented.  His mood was generally euthymic with a congruent affect, and his thought processes and speech were within normal limits.  The Veteran had no delusions or hallucinations.  He did not report any suicidal or homicidal ideation or behavior.

In a January 2011 VA outpatient mental health note, the Veteran complained of sleep impairment and irritability.  On mental status examination, the Veteran was not in acute psychological distress.  There were no indications of mental content symptoms, perceptual disturbances, or gross cognitive confusion.  His thoughts and speech were within normal limits.  The diagnosis was PTSD.  The examiner assigned a GAF score of 54, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

In a January 2011 VA outpatient psychiatry report, the Veteran complained of nightmares and flashbacks.  He reported avoidance behavior, isolating himself, and nightmares.  The Veteran also reported emotional numbness, daydreaming, a startle response, hypervigilance, and irritability.  He reported experiencing sleep impairment, but had good concentration.  The Veteran had depression with anhedonia, reduced motivation, and feelings of guilt and worthlessness.  He denied mania and psychosis, but endorsed some panic type symptoms.  The Veteran denied obsessive compulsive disorder symptoms.  On mental status examination, he had appropriate grooming and attire.  The Veteran was polite, cooperative, and engaging.  His speech was of an appropriate rate, volume, and prosody.  The Veteran did not have psychomotor agitation, psychomotor retardation, or involuntary movements.  His affect was congruent, while his thought process was logical and goal directed.  The Veteran denied suicidal ideation, homicidal ideation, and hallucinations.  His insight and judgment were fair, and his sensorium and cognition were grossly intact.  The diagnosis was PTSD.  The examiner assigned a GAF score of 54, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).  

In an April 2011 VA outpatient mental health note, the Veteran reported that he had a good relationship with his wife and a wonderful relationship with his children.  He reported having some friends, but stated that he did not like to be around people.  The Veteran worked full time and denied having any relational problems with his coworkers.  The Veteran had no indications of suicidal or homicidal ideation or planning.  On mental status examination, the Veteran was not in acute psychological distress.  There were no indications of mental content symptoms, perceptual disturbances, or gross cognitive confusion.  His thoughts and speech were within normal limits.  The diagnosis was PTSD.  The examiner assigned a GAF score of 54, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

In a May 2011 VA outpatient psychiatry report, the Veteran complained of nightmares, flashbacks, intrusive memories, and sleep impairment.  He also reported continued irritability and depression.  On mental status examination, he had appropriate grooming and attire.  The Veteran was polite, cooperative, and engaging.  His speech was of an appropriate rate, volume, and prosody.  The Veteran did not have psychomotor agitation, psychomotor retardation, or involuntary movements.  His affect was restricted, while his thought process was logical and goal directed.  The Veteran denied suicidal ideation, homicidal ideation, and hallucinations.  His insight and judgment were fair, and his sensorium and cognition were grossly intact.

In an August 2011 VA outpatient mental health note, the Veteran reported that he was doing well.  The Veteran had no indications of suicidal or homicidal ideation or planning.  On mental status examination, the Veteran was not in acute psychological distress.  There were no indications of mental content symptoms, perceptual disturbances, or gross cognitive confusion.  His thoughts and speech were within normal limits.  The diagnosis was PTSD.  The examiner assigned a GAF score of 60, which contemplates moderate symptoms.  QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV (1994).

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board finds that the medical evidence of record shows that the Veteran's PTSD is predominantly manifested by sleep impairment, irritability, nightmares, depression, abnormal mood, abnormal affect, obsessive/ritualistic behavior, avoidance behavior, hypervigilance, and isolative behavior.  The Board finds that those symptoms do not meet the criteria for a rating in excess of 30 percent.  The medical evidence of record shows that the Veteran PTSD is manifested by some symptoms which are contemplated by a 50 percent rating such as a flattened affect, some disturbances of motivation and mood, and some impairment of abstract thinking.  However, the preponderance of the evidence of record shows that the Veteran's PTSD symptoms are most analogous with a 30 percent rating, rather than a 50 percent rating.

While some medical reports have noted abnormalities of speech, the vast majority of the reports stated that the Veteran's speech was normal.  While the Veteran reported experiencing panic attacks in May 2010 and January 2011, he denied experiencing panic attacks throughout the majority of the period on appeal.  In addition, in May 2010 the Veteran stated that the panic attacks occurred three to four time a month.  Accordingly, the Board finds that the preponderance of the evidence of record shows that any panic attacks the Veteran experienced occurred less often than weekly; a frequency which is specifically contemplated by a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Similarly, while some psychiatric reports noted the presence of obsessive/ritualistic behavior, there is no evidence of record that those symptoms were so severe as to interfere with routine activities as they were stated to predominantly be checking behaviors.

Furthermore, the evidence shows that the Veteran was able to establish and maintain effective relationships.  Although the Veteran reported that he preferred to isolate himself, the evidence of record shows consistently positive relationships with his wife and children.  In addition, while the Veteran reported few, if any, social relationships, he consistently denied having any difficulties with coworkers.  The Board finds that such a level of social functioning is not analogous to difficulty in establishing and maintaining effective work and social relationships, as is contemplated by the criteria for a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Most significantly, the February 2007 and May 2010 VA PTSD examination reports specifically stated that the Veteran did not have total occupation and social impairment due to PTSD; did not have deficiencies in judgment, thought, family relations, work, mood, or school; and did not have reduced reliability and productivity due to PTSD; but did have an occasional decrease in work efficiency with intermittent period of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning.  Those assessments are direct quotations of the dominant criteria for the ratings from 30 to 100 percent under the Schedule, and these findings clearly demonstrate the examiners felt the Veteran's symptoms were analogous to those contemplated by 30 percent rating in both February 2007 and May 2010.

The Veteran's GAF scores are also consistent with a 30 percent rating throughout the entire period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.   Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

In this case, the evidence of record includes 11 separate GAF scores, recorded from April 2006 to August 2011.  All of these scores contemplated moderate symptoms.  Therefore, the Board finds that the Veteran's GAF scores indicate an overall moderate level of severity.  Accordingly, the Board finds that the Veteran's GAF scores, and the narrative medical evidence, demonstrate that his symptomatology was primarily moderate in severity for the entire period on appeal.  Accordingly, the Board finds that an initial rating in excess of 30 percent is not warranted for the Veteran's PTSD.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's PTSD symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of 30 percent would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate.  The Veteran's PTSD was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's PTSD is manifested by sleep impairment, irritability, nightmares, depression, abnormal mood, abnormal affect, obsessive/ritualistic behavior, avoidance behavior, hypervigilance, and isolative behavior.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his PTSD.  A rating in excess of the currently assigned rating is provided for certain manifestations of PTSD, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for a 30 percent rating for the Veteran's PTSD reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board finds that the preponderance of the evidence is against the claim for an increased rating for PTSD.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an eye disability is denied.

Service connection for hypertension is denied.

Service connection for a genitourinary disability is granted.

Service connection for a left hip disability is granted.

An initial rating in excess of 10 percent for right hallux abducto valgus is denied.

An initial rating in excess of 10 percent for left hallux abducto valgus is denied.

An initial rating in excess of 10 percent for GERD is denied.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his cervical spine disabilities in April 2010.  In an October 2011 statement, the Veteran reported that he was submitting new evidence which showed that his cervical spine disabilities had increased in severity since the previous examination.  The attached medical evidence consisted of an October 2011 VA magnetic resonance imaging (MRI) examination of the Veteran's cervical spine.  The MRI report gave an impression of multilevel cervical spine degenerative disease at C4-C5, C5-C6, and C6-C7, which was mildly worse since the prior examination, and a new right foramina disc protrusion at C7-T1.  Those findings demonstrate an increase in the severity of the Veteran's main cervical spine disability.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected cervical spine disabilities.  38 C.F.R. § 3.327 (2011).

In addition, the October 2011 VA MRI report has not been previously considered by the RO in conjunction with the current appeal.  38 C.F.R. § 19.37 (2011).  The RO has not had the opportunity to readjudicate the Veteran's claims since October 2011 and the Veteran has not waived his right to have the RO consider the newly received and developed evidence prior to its consideration by the Board.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the cervical spine disability claims on appeal must be remanded for further development.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected cervical spine disability and all residual manifestations, to include his left and right arm neurological symptoms.  The examiner must review the claims file and the examination report should note that review.  The examination must conduct full orthopedic and neurologic testing on the Veteran's cervical spine.  A complete rationale for all opinions must be provided.  The examiner must:

a. Conduct range of motion studies of the cervical spine, to specifically include forward flexion of the cervical spine and all ranges of motion of the cervical spine.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which pain begins.

b. Render an opinion as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.

c. If the Veteran is found to have intervertebral disc syndrome, the examiner must state whether the Veteran experiences incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  If the Veteran is found to experience incapacitating episodes, the examiner must state the total duration of those incapacitating episodes over the previous 12 months.

d. Specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected cervical spine disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  Regardless of the findings, the presence or absence of neurological symptoms in the Veteran's arms must be discussed.  If incomplete paralysis is found in any nerve, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


